The Chancellor
said, that to entitle the defendants to an order for an issue to be tried by a jury, in such a case, *370they must show by affidavit or otherwise, to the satisfaction of the court, that they had probable grounds of defence, and that the answer was not put in for mere delay. That as the answer in this case was not sworn to by any one who was willing to state on oath that he believed the allegation of usury could be sustained by proofs, the awarding of an issue would be productive of unnecessary expense and delay.
Motion denied with costs.